 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for John David Barrera

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00126-JCM-CWH

12                  Plaintiff,                                STIPULATION TO VACATE
                                                               EVIDENTIARY HEARING
13          v.
                                                                    (First Request)
14   JOHN DAVID BARRERA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Allison Reese, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Margaret W.
20   Lambrose, Assistant Federal Public Defender, counsel for John David Barrera, that the
21   Evidentiary Hearing currently scheduled on January 7, 2019, be vacated.
22          This Stipulation is entered into for the following reasons:
23          1.      The parties anticipate this matter will be resolved. As such, an evidentiary
24   hearing is no longer required at this time.
25          2.      The defendant is not in custody and agrees with the need to vacate.
26          3.      The parties agree to vacate.
 1        This is the first request to vacate the evidentiary hearing.
 2        DATED this 3rd day of January, 2019.
 3
 4   RENE L. VALLADARES                              DAYLE ELIESON
     Federal Public Defender                         United States Attorney
 5
 6     /s/ Margaret W. Lambrose                        /s/ Allison Reese
     By_____________________________                 By_____________________________
 7   MARGARET W. LAMBROSE                            ALLISON REESE
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00126-JCM-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOHN DAVID BARRERA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for

11   Monday, January 7, 2019 at 9:30 a.m., be vacated

12                     4 day of January, 2019.
            DATED this ___

13
14
                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
